DETAILED ACTION
1.	Applicant's amendment filed on January 4, 2021 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed January 4, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on page 11 of Remarks, filed January 4, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record McEwen; Robert et al. (US 9762390 B2) discloses a system and method for scheduling tasks associated with controlling access to databases. The system and method relate to scheduling tasks for data requesting systems that satisfy particular conditions. For example, data requesting systems that satisfy the conditions may have associated tasks stored in a queue during a first processing phase. Data requesting systems that do not satisfy the conditions may have associated tasks inhibited from being stored in the queue during the first processing phase, but these tasks may be stored in the queue during a later second processing phase. Tasks stored in the queue during the first processing phase may be processed before tasks stored in the queue during the second processing phase. For example, the tasks may correspond to accessing a database for querying data representing access rights to a resource.
The prior art of record Okumura; Koji (US 20080189367 A1) discloses a user-to-user communication system allows users to chat with each other by sending messages via a computer. The computer also includes a chatbot with which the users can chat; that chatbot generates response messages automatically. The computer keeps a history of messages sent by the users, infers users' interests from the content of the 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record McEwen; Robert et al. (US 9762390 B2), and further in view of Okumura; Koji (US 20080189367 A1), lack of and/or do not disclose these specific limitations of determining that the first contact request satisfies the at least one condition associated with the second user of the initial access right data; initiating a first connection between the electronic device of the first user and the electronic device of the second user via the communication system; generating modified access right data associated with a subsequent use of the contact information by the second user of the communication system, based in part on a characteristic of the first connection between the electronic device of the first user and the electronic device of the second user (emphasis added), as set forth in claim 1 and similar to claims 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
January 15, 2021